Dibell, J.
Certiorari to review an order of the St. Louis district court sustaining a demurrer to the complaint in a workman’s compensation case. The question is whether the proceeding was barred by the statute of limitations.
The first compensation act was enacted in 1913. Laws 1913, p. 675, c. 467. It contained no limitation o'f the time for instituting a proceeding to recover compensation. The amendatory act of 1915, Laws 1915, p. 294, c. 209, § 8, added a section, designated section 20A, limiting the time for the bringing of a proceeding by the injured employe to “one year after the occurrence of the injury.” Laws 1919, p. 387, c. 363, amended section 20A “to read as follows;” and the limitation above quoted was made to read “one year after the employer has made written report of the injury to the commissioner of labor of the state.” The law then required, as it does now, that the employer file a report of accidents with the commissioner of labor. G. S. 1913, § 3892.
The plaintiff was injured on October 1, 1918. She instituted this proceeding in January, 1921. The defendant filed no report with the *366commissioner of labor. The one year limitation fixed by the 1915 act commenced running on October 1, 1918, the date of the injury. It had not run on April 22, 1919, the date of the 1919 amendment. If it continued to run after that date the bar was complete when plaintiff’s action was commenced in January, 1931. The 1915 limitation, if applicable, bars the action. If the limitation fixed by the 1919 amendment applies, the action is not barred.
When a statute is amended “to read as follows,” the amendatory act is a substitute for the act amended. State v. Routh, 61 Minn. 205, 63 N. W. 621; Rundlett v. City of St. Paul, 64 Minn. 223, 66 N. W. 967; Shadewald v. Phillips, 72 Minn. 520, 75 N. W. 717; State v. Jones, 98 Minn. 6, 106 N. W, 963; State v. District Court of Ramsey County, 134 Minn. 131, 158 N. W. 798. In the first case cited Chief Justice Start said that the amendatory statute so reading “repeals everything contained' in the original statute not re-enacted, and the amended statute is to be construed, as to any action had after the amendment, as if the statute had been originally enacted in the amended form.” This thought has been expressed in varied language from case to case.
The 1915 limitation had not run against plaintiff’s cause of action at the time of the amendment of 1919. It did not continue running after that. The 1919 amendment was a substitute for it and changed the limitation. In 1 Wood, Limitations (4th ed.) § 12, this is stated to be the rule:
“If before the statute bar has become complete the statutory period is changed, and no mention is made of existing claims, it is generally held that the old law is not modified by the new, so as to give to both statutes a proportional effect, but that the time past is effaced, and the new law governs. * * * In other words, the statute in force at the time the action is brought controls, unless the time limited by the old statute for commencing an action has elapsed, while the old statute was in force, and before suit is brought, in which case the suit is barred, and no subsequent statute can renew the right or take away the bar.”
So, where the time within which an action to foreclose was changed from 10 years to 15 years, the new limitation was held to apply to all cases where the former statute had not run before it took effect. Brad*367ley v. Norris, 63 Minn. 156, 65 N. W. 357. The rule seems in harmony with what is said in Burwell v. Tullis, 12 Minn. 486 .(572), and Holcombe v. Tracy, 2 Minn. 201 (241). Neither State v. General A. F. & L. A. Corp. 134 Minn. 21, 158 N. W. 715, Ann. Cas. 1918B, 615, nor State v. District Court of St. Louis County, 138 Minn. 213, 164 N. W. 812, is opposed. There the court had under consideration a statute which gave a limitation where there was none before. Its operation was postponed. This indicated an intended operation upon existing causes of action. The opinion of the court was directed to the general rule that a limitation statute is prospective, when rights will be cut off by it, and it was held that, in the particular situation, notwithstanding the statute was to become operative in the future and not presently, it did not affect existing causes. The court did not have to do with the well enough settled rule that an extension of the limitation period operates in favor of causes o'f action against which the limitation has not run. These cases hold that the limitation in the act of 1915 did not operate retroactively upon a cause of action occurring prior to its passage and so destroy it. Nor is Beach v. Gendler, 148 Minn. 421, 182 N. W. 607, opposed. There the 1915 limitation had run before the 1919 amendment.
A statute of limitation is not a matter of substantive right but of remedy. It is not at all unusual to extend the time for bringing suit, and to apply the new statute to causes against which the old statute is running. It is quite another thing to shorten the period and apply the statute retroactively and thereby cut off or unreasonably limit existing rights.
Order reversed.